DETAILED ACTION
Claims 1, 3-7 ,9- 17 are currently pending. 
Claims 2 and 8 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner notes that no certified copy of the foreign priority application JP2017-008287 has been received in this National Stage application. See MPEP 1893.03(c)(II). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/25/2021, with respect to 35 U.S.C. 101 and 112(f) have been fully considered and are persuasive.  The rejections and interpretations of the claims have been withdrawn. 
Applicant's arguments filed 02/25/2021 with respect to the Sperindeo refernce have been fully considered but they are not persuasive. Applicant states that Sperindeo fails to teach determining a parameter used for an assessment of whether or not a target object is a .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sperindeo (US 10,220,964, effectively filed 06/21/2016). 
Regarding claim 1, Sperindeo teaches: 
An information processing apparatus comprising circuitry configured to: 
acquire a captured image and information regarding an altitude at which the captured image is captured; (Sperindeo col 11 line 57-60 images obtained by the aerial vehicle that include representations of the markers are provided to the aerial vehicle management system. See also lines 58-60, sensor provides the altitude of the aerial vehicle.)
detect a feature of a target object in the captured image; a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. The processed information is the feature). 
determine a size of the target object on the basis of the feature;  5a detection unit that detects a feature of a target object in the captured image; (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position, orientation, color and/or pattern of the markers (referred to as “processed information”) and
 a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. May be a shape or size variation)
determine a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude and size of the object;  (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See also col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. May be a shape or size variation)) and 
detect the target object is the predetermined object based on the parameter. Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See Also col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. May be a shape or size variation))

Regarding claim 3, Sperindeo teaches: 
The information processing apparatus according to claim 2, wherein the circuitry is further configured to identify which of86 PN16 0248WO1 a plurality of candidates corresponds to the size on the basis of the feature.  (Sperindeo, col 11 lines 39-51, any number of markers can be placed around the facility and in the field of few of camera, see also col 12 lines 39-51, determination if anyone one of the variations exceed a variation threshold (i.e. all the markers are analyzed)

Regarding claim 4, Sperindeo teaches: 
The information processing apparatus according to 5claim 1, wherein the feature is a color or a color arrangement applied to the target object.  (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position, orientation, color and/or pattern of the markers (referred to as “processed information”) 

Regarding claim 6, Sperindeo teaches: 
The information processing apparatus according to claim 1, wherein the feature is a shape of the target object.  (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position, orientation, color and/or pattern of the markers (referred to as “processed information”) 


Regarding claim 9, Sperindeo teaches: 
The information processing apparatus according to 15claim 1, wherein the circuitry is further configured to perform the assessment using the parameter.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. For example comparing the size (feature) to a known size in the data store (parameter)).

Regarding claim 10, Sperindeo teaches: 
The information processing apparatus according 20claim 1,88 PN16 0248WO1 wherein the target object is a mark attached to a ground marker.  (Sperindeo, col 11 lines 39-51, any number of markers can be placed around the facility and in the field of few of camera)

Regarding claim 11, Sperindeo teaches: 
An information processing method executed by a 5computer, the method comprising: 
acquiring a captured image and information regarding an altitude at which the captured image is captured; (Sperindeo col 11 line 57-60 images obtained by the aerial vehicle that include representations of the markers are provided to the aerial vehicle management system. See also lines 58-60, sensor provides the altitude of the aerial vehicle.)
detecting a feature of a target object in the captured image; a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. The processed information is the feature). 
(Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position, orientation, color and/or pattern of the markers (referred to as “processed information”) and
 a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. May be a shape or size variation)
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude and size of the object;  (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold) and 
detecting the target object is the predetermined object based on the parameter. Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold)

Regarding claim 12, Sperindeo teaches: 
A non-transitory computer readable medium, having instructions stored therein when executed by a processor perform a method comprising: 
acquiring a captured image and information regarding an altitude at which the captured image is captured; (Sperindeo col 11 line 57-60 images obtained by the aerial vehicle that include representations of the markers are provided to the aerial vehicle management system. See also lines 58-60, sensor provides the altitude of the aerial vehicle.)
detecting a feature of a target object in the captured image; a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. The processed information is the feature). 
determining a size of the target object on the basis of the feature;  5a detection unit that detects a feature of a target object in the captured image; (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position, orientation, color and/or pattern of the markers (referred to as “processed information”) and
 a determination unit that determines, on a basis of the feature, a parameter used for an assessment of whether or not the target object is a predetermined 10object.  (Sperindeo, col 12 line 26-35, the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and actual information. May be a shape or size variation)
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude and size of the object;  (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold) and 
detecting the target object is the predetermined object based on the parameter. Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 line 23-30, compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold)


Claims 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2019/0187724 effectively filed 08/26/2016). 
Regarding claim 13, Li teaches: 
The information processing apparatus according to claim 1 wherein the circuitry is further configured to assess that the target object is a first ground marker provided with a first mark having a first feature; (Li, See Figure 2, see also [0052] marker comprises multiple concentric rings of different sizes) and 
(Li, See Figure 2, see also [0052] marker comprises multiple concentric rings of different sizes)
 having a second feature different from the first feature based on the altitude and size of the target object (Li, See Figure 3, See also [0055-57] markers of different shapes, sizes, colors, and patterns)

Regarding claim 14, Li teaches: 
The information processing apparatus according to claim 13, 10wherein the first feature is a color or a color arrangement of the first mark, and the second feature is a color or a color arrangement of the second mark.  (Li, See Figure 2 and [0054] the use of white and black for markers for detection)

Regarding claim 15, Li teaches: 
The information processing apparatus according to claim 14, wherein, in a case where different colors are applied so as to be adjacent to each other, hues corresponding to the respective colors differ by a predetermined threshold or more, or one of the colors is 20black.  (Li, See Figure 2 and [0054] the use of white and black for markers for detection)

Regarding claim 16, Li teaches: 
The information processing apparatus according to claim 13, wherein the first feature is a shape of the first ground marker, and  5the second feature is a shape of the second ground marker.   (Li, See Figure 2, see also [0052] marker comprises multiple concentric rings of different sizes, thicknesses of the rings may also vary)

Regarding claim 17, Li teaches: 
 (Li, See Figure 2, see also [0052] marker comprises multiple concentric rings of different sizes)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sperindeo as applied to claims 4 and 6 above, respectively,  and further in view of Li (US 2019/0187724 effectively filed 08/26/2016). 
Regarding claim 5, Sperindeo fails to teach: 
The information processing apparatus according to claim 4, wherein, in a case where different colors are applied to the target object so as to be adjacent to each other, hues corresponding to the respective colors differ by a predetermined threshold or more.  

The information processing apparatus according to claim 4, wherein, in a case where different colors are applied to the target object so as to be adjacent to each other, hues corresponding to the respective colors differ by a predetermined threshold or more.  (Li, See Figure 2 and [0054] the use of white and black for markers for detection) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed is Sperindeo for the target patterns disclosed in Li. The inventions lie in the same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system.

Regarding claim 7, the combination of Sperindeo and Li teaches: 
The information processing apparatus according to87 PN16 0248WO1 claim 6, wherein the shape includes a shape in which a plurality of circles having different radii is arranged concentrically.  (Li, See Figure 2, see also [0052] marker comprises multiple concentric rings of different sizes) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed is Sperindeo for the target patterns disclosed in Li. The inventions lie in the same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666